DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species.
Species I (claims 1-15 and 19-25), drawn to parsing scrambled data bits of a PPDU into a first plurality of data bits and a second plurality of data bits; encode and modulate the first and second plurality of data bits according to a first and second OFDM Modulation and Coding Schemes respectively; communicating the PPDU over a wide channel according to a tone plane comprising 996 tones of the first 80MHz and 996 tones of the second 80MHz.
Species II (claims 16-18), drawn to encoding scrambled data bits of a PPDU into encoded data bits, the PPDU to be transmitted in an OFDM transmission over a 320MHz aggregated bandwidth comprising first and second contiguous 160MHz channels in a 6GHz band; parsing plurality of data streams into first and second pluralities of 80MHz blocks; parsing a respective data stream of the plurality of data streams into a first 80MHz frequency block of the first plurality of 80MHz frequency blocks and into a second 80MHz frequency block of the second plurality of 80Mhz frequency blocks.

encoding and modulating the first and second plurality of data bits according to a first and second OFDM Modulation and Coding Schemes respectively; communicating the PPDU over a wide channel according to a tone plane comprising 996 tones of the first 80MHz and 996 tones of the second 80MHz. Species II recites the mutually exclusive characteristics of a 320MHz aggregated bandwidth comprising first and second contiguous 160MHz channels in a 6GHz band; parsing plurality of data streams into first and second pluralities of 80MHz blocks; parsing a respective data stream of the plurality of data streams into a first 80MHz frequency block of the first plurality of 80MHz frequency blocks and into a second 80MHz frequency block of the second plurality of 80Mhz frequency blocks.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


A telephone call was made to Attorney Naim Shichrur on March 17, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TITO Q PHAM/           Examiner, Art Unit 2466                                                                                                                                                                                             
/CHRISTOPHER M CRUTCHFIELD/           Primary Examiner, Art Unit 2466